DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 ,5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlemeier (US 2016/0101803 A1) and in further view of Dejesus (US 10,557,602 B1).
With respect to claim 1, Ahlemeier discloses a stroller comprising a carriage frame 102, plurality of wheels 104, child seat 106, motor 108 for driving said wheels, batteries (not shown), motor controller 170, platform 113 extending rearwardly, and canopy 134, as shown in figure 1 and recited in para. 22.  Ahlemeier does not disclose a pair of lights.  Dejesus does disclose a stroller 10 comprising a pair of lights 52 on frame 14 adjacent wheels 16, as shown in figures 1 and 2.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lights of Dejesus into the stroller of Ahlemeier in order to provide an illumination source for the user.	
With respect to claim 2, Ahlemeier discloses said stroller including a pair of risers or side arms with grip or handlebar 36 extending between, a pair of legs 102 extending from said risers with rear axle extending between said legs, and a front axle extending between said risers, as shown in figure 1.
With respect to claim 5, Ahlemeier discloses said platform as able to be pivoting, as recited in para. 37.
With respect to claim 6, Ahlemeier discloses a panel supporting control elements 118, 112, as shown in figure 1.
With respect to claim 7, Ahlemeier discloses the stroller as able to include a drink holder, as recited in para. 14.
With respect to claim 8, Ahlemeier discloses power interface or port 174, as recited in para. 40.

    PNG
    media_image1.png
    420
    419
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    631
    545
    media_image2.png
    Greyscale

Claims 3, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlemeier and Dejesus, as applied to claim 1 above, and further in view of Schillinger et al. (US 2021/0016816 A1).
With respect to claims 3 and 4, Neither Ahlemeier nor Dejesus disclose a pair of front wheels with motor.  Schillinger et al. does disclose a stroller with a motorized front axle 150, 153, 154, as shown in figure 1. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the motor into a front axle of Ahlemeier, as taught by Schillinger et al. in order to provide front wheel and/or all-wheel drive to the stroller.
With respect to claim 9, all the limitations of claims 1-8 appear in claim 9 and have been addressed above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618